Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 4, line 14 through page 6, line 15, filed 13 May 2022, with respect to claims 1 and 3-7 have been fully considered and are persuasive.  The rejection of claims 1, 3-4 and 6-7 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2015133322 (hereafter WO ‘322) (using US 2016344007 as translation)(hereafter US ‘007) has been withdrawn; and the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over  WO 2015133322 (hereafter WO ‘322) (using US 2016344007 as translation)(hereafter US ‘007) as applied to claim 1 above, and further in view of Toyoda (US 20140147726) has been withdrawn.

Response to Amendment
3.	The declaration under 37 CFR 1.132 filed 13 May 2022 is sufficient to overcome the rejection of claims 1 and 3-7 based upon WO 2015133322 applied under 35 U.S.C 102 and 35 U.S.C. 103.

Allowable Subject Matter
4.	Claims 1 and 3-7 are allowable over the prior art references of record.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “the volume-average particle diameter of the water-insoluble polymer is 0.15 times or more and 0.60 times or less a volume-average particle diameter of the non-conductive particles”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729